UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-1393



RODNEY J. BROWNLOW,

                                            Plaintiff - Appellant,

          versus



COMPUTER ASSOCIATES INTERNATIONAL, INCORPORATED,

                                              Defendant - Appellee,

          and

JAMES BEAUPRE; JOHN MEEHAN; JAMES RUSSELL;
JERRE STEAD; PASQUALE PAPE,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CA-95-1020-A)


Argued:   March 5, 1997                   Decided:   April 17, 1997


Before LUTTIG and WILLIAMS, Circuit Judges, and GOODWIN, United
States District Judge for the Southern District of West Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: Lenore Dorian Dick, Reston, Virginia, for Appellant.
Jeffrey George Huvelle, COVINGTON & BURLING, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Rodney Brownlow, who was terminated as an employee of Computer

Associates, appeals an order of the district court granting judg-

ment as a matter of law to Computer Associates on his claims of

racial discrimination in assigning salary levels, hostile work

environment, and retaliatory discharge in violation of 42 U.S.C.
§ 1981 and 42 U.S.C. § 2000e et seq. (Title VII). See Fed. R. Civ.
P. 50(a)(1). After consideration of the parties' briefs, the rec-

ord, and the oral arguments of counsel, we conclude that the dis-

trict court correctly granted judgment as a matter of law to

Computer Associates on each of Brownlow's claims. Accordingly, we

affirm on the reasoning of the district court.     See Brownlow v.
Computer Assocs. Int'l, Inc., No. 96-1393 (E.D. Va. Feb. 28, 1996).




                                                          AFFIRMED


                                2